 



Exhibit 10.10 (f)

AMENDMENT No. 4 TO THE
CHARTER COMMUNICATIONS
OPTION PLAN

     This Amendment to the Charter Communications Option Plan as amended through
the date hereof (the “Plan”), is effective as of January 27, 2003.

1.     Article 6 of the Plan is hereby amended by adding the following section
after Section 6.11:



       Section 6.12 Option Repricing. Notwithstanding anything contained in the
Plan to the contrary, the Administrator may, in its sole discretion, approve an
Option repricing. For the purposes of the preceding sentence, an “Option
repricing” shall include reducing the Exercise Price of any outstanding Option,
permitting the cancellation, forfeiture or tender of outstanding Options in
exchange for other equity awards or for new Options with a lower Exercise Price,
by any other method repricing or replacing any outstanding Option, or taking any
other action deemed to be a “repricing” under the rules of the national
securities exchange or other market on which the shares of common stock of the
Public Company are listed or admitted to trading.

The terms of the Plan shall remain in full force and effect without modification
or amendment except as expressly set forth herein.

